Citation Nr: 0621067	
Decision Date: 07/19/06    Archive Date: 08/02/06	

DOCKET NO.  04-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, 
to include a labyrinthine disorder, and/or vertigo.  

2.  Entitlement to an effective date earlier than April 28, 
1999 for the assignment of a separate 10 percent evaluation 
for hypertension.  

3.  Entitlement to an effective date earlier than 
December 13, 2000 for the assignment of a 30 percent 
evaluation for intermittent cardiac arrhythmia.  

4.  Entitlement to an effective date earlier than July 13, 
2005 for the assignment of a 50 percent evaluation for post 
traumatic stress disorder with anxiety.  

5.  Entitlement to an effective date earlier than July 13, 
2005 for the award of a total disability rating based upon 
individual unemployability.  

6.  Entitlement to a current evaluation in excess of 
50 percent for post-traumatic stress disorder with anxiety.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from October 1967 to 
October 1971, and from June 1984 to February 1988.  The 
veteran retired in 1988 with more than 20 years active 
service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

During the course of a hearing before the undersigned 
Veterans Law Judge in October 2005, the veteran withdrew from 
consideration the issue of service connection for a chronic 
vision disorder, as well as increased (current) evaluations 
for service-connected cardiac arrythmia and hypertension.  
Accordingly, those issues are not currently before the Board.  

The Board further notes that one of the issues developed for 
appellate review was that of service connection for a panic 
disorder.  However, the RO has (correctly) determined that 
the veteran's "panic attacks" are currently evaluated as one 
component of his service-connected post-traumatic stress 
disorder.  Accordingly, to the extent the veteran's panic 
attacks are for consideration, they will be considered as 
part of the issue of a current evaluation in excess of 
50 percent for post-traumatic stress disorder with anxiety.  

Finally, for reasons which will become apparent, the appeal 
as to all issues except entitlement to an effective date 
earlier than April 28, 1999 for the assignment of a separate 
10 percent evaluation for hypertension are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required on your part.  


FINDINGS OF FACT

1.  An October 1988 rating decision that awarded service 
connection and a noncompensable evaluation for cardiac 
arrhythmia with hypertension was not appealed.

2.  A claim for an increased rating for service-connected 
hypertension (rated in conjunction with cardiac arrythmia) 
was received no earlier than April 28, 2000.  


CONCLUSIONS OF LAW

An effective date earlier than April 28, 1999 for the 
assignment of a separate 10 percent evaluation for 
hypertension is not warranted as a matter of law.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, VCAA notice pertaining to the evidence 
necessary to establish an earlier effective date for 
hypertension was not provided.  However, a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
VA's failure to provide a VCAA notice if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium).  As discussed below, the 
veteran is not entitled to an earlier effective date as a 
matter of law.  The Board finds, therefore, that failure to 
comply with the provisions of the VCAA is not prejudicial to 
his appeal with respect to this issue.

Analysis

The veteran in this case seeks an effective date earlier than 
April 28, 1999 for the assignment of a separate 10 percent 
evaluation for hypertension.   

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2005).  

Pursuant to the provisions of 38 U.S.C.A. § 5110(a) (West 
2002), "unless specifically provided otherwise in this 
chapter ... a claim for increase[d] compensation ... shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002).  Section 5110(b)(2) then 
"specifically provides otherwise" by stating as follows:  
"The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if the 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b); see also 38 C.F.R. § 3.400(o)(1)(2) 
(effective date of award of increased rating is the earliest 
date as of which it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within one year from such date, otherwise, date of receipt of 
claim); Swanson v. West, 12 Vet. App. 442, 447 (1999); Hazan 
v. Gober, 10 Vet. App. 511, 520 (1997).  

The effective date of award of compensation based on change 
of law or administrative issue shall be in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  If a claim is 
reviewed on the initiative of VA within one year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within one year from that date, benefits 
may be authorized from the effective date of the law or VA 
issue.  If a claim is reviewed on the initiative of VA more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of administrative determination of 
entitlement.  If a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  
38 C.F.R. § 3.114.

Service connection for cardiac arrhythmia with hypertension 
was established in an October 1988 rating decision, with a 
noncompensable evaluation assigned.  The veteran did not 
appeal that determination and the decision became final.  
38 C.F.R. § 19.129.  

The next correspondence in the record addressing hypertension 
was filed with VA on April 28, 2000, wherein the veteran 
sought an increased rating for that disability.  In a July 
2000 rating decision, the RO awarded a 10 percent rating for 
cardiac arrhythmia with hypertension, effective April 28, 
2000.  In a March 2003 rating decision, the RO subsequently 
determined that a separate 10 percent rating for hypertension 
was warranted.  The RO, citing a change in law effective 
January 28, 1998 permitting separate evaluations for 
hypertension and his arrhythmia, assigned an effective date 
of April 29, 1999, one year prior to the date of claim.  

Because the veteran did not appeal the original 
noncompensable award for cardiac arrhythmia with 
hypertension, the earliest effective date by law can only be 
one year prior to his date of the claim for increase.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.114, 3.400(o)(1)(2).  
The veteran's claim for an increased rating was filed on 
April 28, 2000.  As noted above, there is no document in the 
record which can be construed as a claim for an increased 
rating between the 1988 rating decision and the April 2000 
claim for increase.  As the effective date assigned is April 
28, 1999, one year prior to his date of claim for an 
increased rating, there is no legal basis upon which an 
effective date prior to that can be assigned.  Accordingly, 
the claim for an earlier effective date for the 10 percent 
evaluation for hypertension must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date earlier than April 28, 1999 for the 
assignment of a separate 10 percent evaluation for 
hypertension is denied.  




REMAND

In addition to the above, the veteran in this case seeks 
service connection for Ménière's Disease, to include a 
labyrinthine disorder and/or vertigo, and a current 
evaluation in excess of 50 percent for post-traumatic stress 
disorder with anxiety.  The veteran also seeks an earlier 
effective date for the assignment of a 30 percent evaluation 
for intermittent cardiac arrhythmia, for the 50 percent 
rating for post traumatic stress disorder and for entitlement 
to a total disability rating based upon individual 
unemployability.  

With respect to the claim for service connection for 
Ménière's Disease, to include a labyrinthine disorder and/or 
vertigo, a review of service medical records discloses that, 
in November and December 1987, while in service, the veteran 
was seen for a complaint of "dizzy spells."  Following a 
consultation in November 1987, it was determined that the 
veteran's vertigo might be true first degree labyrinthitis, 
or, in the alternative, functional in nature.  While on 
service separation examination in January 1988, there were 
once again noted only complaints of dizziness, with no 
documented evidence of any chronic disability, as of the time 
of private outpatient treatment in September 1989 (shortly 
following the veteran's discharge from service), he was felt 
to be suffering from "probable labyrinthitis."  

The Board observes that, in December 1990, the veteran was 
once again seen for a complaint of episodic lightheadedness 
and unsteadiness.  Noted at the time was that it was unclear 
whether the veteran's complaints were "inner ear related."  
However, in a statement of January 1991, the veteran's 
private physician wrote that the veteran's ENG (i.e., 
electronystagmography) was significant for a left unilateral 
weakness indicative of peripheral vestibular disease.  

The Board notes that, based on the evidence of record, the 
veteran has yet to undergo a VA examination for the purpose 
of determining the nature and etiology of his claimed balance 
disorder.  Under the circumstances, the Board is of the 
opinion that further development of the evidence is warranted 
prior to a final adjudication of the veteran's claim for 
service connection.  

Regarding the issue of an increased current evaluation in 
excess of 50 percent for service-connected post-traumatic 
stress disorder, the Board notes that the veteran last 
underwent a VA psychiatric examination for compensation 
purposes in December 2002, almost four years ago.  Since that 
time, the veteran has received ongoing treatment for his 
service-connected post-traumatic stress disorder.  
Significantly, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  

Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous VA psychiatric examination 
would be advantageous prior to a final adjudication of the 
veteran's claim for an increased current evaluation for his 
service-connected post-traumatic stress disorder.  
Accordingly, such an examination will be undertaken prior to 
a final adjudication of the veteran's claim.  

The veteran's representative has indicated that the veteran 
began receiving Social Security disability benefits in June 
2003.  There is no indication that these records have been 
requested and associated with the claims file.  Such records 
may contain information pertinent to the remaining claims on 
appeal, and must be obtained on remand.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
increased rating, and an earlier effective date for cardiac 
arrhythmia, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the service connection claim, the 
increased rating claim, or the earlier effective date claims 
for post traumatic stress disorder and a total rating based 
on individual unemployability.  Thus, on remand the RO should 
provide corrective notice under 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess, supra.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim). 
      
In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection, an increased rating, 
or an earlier effective date is awarded, 
to include an explanation as to the 
information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2005, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
additional VA psychiatric, otologic, and 
audiometric examinations in order to more 
accurately determine the nature and 
etiology of his claimed balance disorder 
and the current severity of his service-
connected post-traumatic stress disorder.  
The RO is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examinations, and 
a copy of all such notifications must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the otologic and 
audiometric examinations, the examining 
otologist should specifically comment as 
to whether the veteran currently suffers 
from Ménière's Disease, or some other 
chronic inner ear/labyrinthine/cerebellar 
disability, and, if so, whether such 
pathology more likely, less likely, or as 
likely as not (50 percent probability) 
had its origin during the veteran's 
period or periods of active military 
service.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination reports.  

4.  The RO should then review the 
veteran's remaining claims on appeal.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental of the Case (SSOC).  The 
SSOC must contain notice of all relevant 
action taken on the claims for benefits 
since the last SSOC in October 2005.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


